Citation Nr: 0214743	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for urinary dysfunction 
including as secondary to a service-connected disability of 
the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska, wherein service connection was denied for 
bladder, sexual and bowel dysfunction claimed secondary to 
veteran's service-connected disability of the lower back.  In 
addition, an increased evaluation for low back pain was 
denied.  The veteran timely filed a notice of disagreement 
and a substantive appeal only on the issue of entitlement to 
service connection for a bladder dysfunction; therefore, it 
is the only issue before the Board at this time.  
Jurisdiction of the veteran's file has been subsequently 
transferred to the VA Regional Office (RO) in Los Angeles, 
California.

The veteran provided oral testimony at a videoconference 
hearing in lieu of an in-person Travel Board hearing in June 
2002, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The veteran is not shown to have a disorder manifested by 
urinary dysfunction that had it onset during service or that 
was cause or permanently worsened by his service-connected 
lower back disability.





CONCLUSION OF LAW

A disorder manifested by urinary dysfunction was not incurred 
in or aggravated by service and is not proximately due to or 
the result of or aggravated by the veteran's service-
connected lower back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in July 1972 the veteran 
fell from a horse and injured his lower back.  A lumbosacral 
spine X-ray was noted to be normal and it was thought at 
first that he had a soft tissue contusion.  A few days later 
he complained of radiating low back pain and was 
hospitalized.  The hospital summary notes that he complained 
of right lumbar pain radiating down the right side of his 
thigh and leg to his toes.  Lumbosacral spine X-rays revealed 
a fracture of the transverse processes of the L3 and L4 
vertebrae.  A urinalysis was negative and an intravenous 
pyelogram (IVP) reportedly was negative, although there is a 
notation that there was a questionable mass in the "left 
flank deviating ureter.  Mass impression on bladder 
inferiorly, etiology underdetermined."  About two weeks 
after admission, he was essentially asymptomatic and was 
discharged.  The diagnosis was fracture, transverse processes 
of L3 and L4 lumbar vertebrae on the right.  

A few days later the veteran was referred to a urology clinic 
with a notation that the IVP had been read by the radiologist 
as showing medial displacement of the left ureter, elevation 
of the bladder, and fracture of the L3 and L4 right 
transverse processes.  The provisional diagnosis was 
retroperitoneal hematoma secondary to trauma.  On assessment 
by the urology service at a naval hospital a few days later, 
it was noted that the veteran's urine was clear and that 
another IVP was to be scheduled.  A subsequent entry on the 
same record notes that the veteran was doing well, that his 
urine was clear, and that an IVP resulted in prompt 
visualization without significant abnormality.  

When the veteran complained of low back pain in December 1972 
a urine culture was to be accomplished.  Later that month it 
was noted that he had low-grade pyuria with negative urine 
culture.  A significant urinary tract infection was doubted.  
On the same day another entry notes a negative urine culture, 
with no growth, and normal urinalysis except for some white 
blood cells.  The impression was lumbosacral strain.  In 
April 1975 the veteran was hospitalized with a varicocele.  
Prostate examination was normal and a urinalysis was within 
normal limits.  There were no other relevant findings. 

The veteran's initial claim for VA disability benefits, filed 
in November 1975, mentioned only his in-service back injury.  
In January 1976 service connection was awarded for residuals 
of a fractured transverse process at L3-4, lumbar vertebrae, 
on the right.

At the time of a June 1991 VA examination the veteran 
indicated that he had slight difficulty urinating.  In July 
1993, the veteran underwent a VA orthopedic examination at 
which he complained that he had difficulty beginning 
urination for the past year and that he was being evaluated 
in a clinic for possible prostate involvement.  Following an 
examination the diagnosis was chronic low back pain with mild 
osteoarthritis of the lumbosacral spine with disc space 
narrowing at L4-5 and L5-S1.  

The veteran's complete VA medical records appear to have been 
obtained by the RO and date back to the late 1970s.  They 
reflect that in February 1994 the veteran complained of 
urinary difficulty described as dribbling and decreased force 
of stream.  The symptoms reportedly had been going on for two 
months.  Rectal examination showed a normal prostate.  In 
October 1996 the veteran reported frequent urination at night 
and was noted to have an increase in the size of his 
prostate.  The impression was benign prostatic hypertrophy.  

In March 1997 the veteran underwent a workers compensation 
orthopedic examination.  There is no mention in the lengthy 
report of any bladder abnormality although the veteran 
reported his in-service back injury.  The examiner noted that 
in a 1991 disability examination report the veteran was noted 
to complain of slight difficulty urinating.  

A September 1997 VA outpatient record notes that the veteran 
had a history of an enlarged prostate and had been told he 
had prostate problems and a possible growth on his prostate.  
He was complaining or urinary frequency.  Another September 
1997 record reflects the veteran's complaint of nocturnal 
frequency.  The impressions included history of benign 
prostatic hypertrophy and rule out urinary tract infection.  
In March 1998 he again expressed urinary complaints and 
underwent a urodynamics study that showed a low PVR (post-
void residual urine volume) and a borderline flow rate.  
Medication was prescribed.  

A VA examination of the spine was conducted in June 1999.  
There were no findings regarding any urinary dysfunction.

In July 1999 the veteran filed a claim of entitlement to 
service connection for a bladder disorder claimed to be 
secondary to his service-connected lower back.  

At the June 2002 videoconference hearing, the veteran 
testified that his urinary problem was essentially urinary 
frequency.  He further indicated that about three years 
earlier he had been told by a doctor that he had a "nervous 
bladder" and that it possibly could be related to his low 
back disorder.  The veteran stated that he wanted to obtain a 
private medical opinion and one from VA.  He was advised by 
the Board Member to make arrangements to obtain a private 
opinion if he wanted one and that after the reviewing the 
record further it would be decided whether a VA opinion was 
necessary.  The Board Member also explained that any opinion 
obtained by the veteran should, if possible, express an 
opinion in terms of probability as to the origin of any 
urinary disorder.  The veteran stated his belief that his 
disorder began in service in light of a statement in his 
service medical records that his bladder was either lowered 
or raised.  Videoconference Transcript.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A.§ 5103A (West Supp. 2002)). 

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In January 2002 the RO sent a notice concerning the 
VCAA to the veteran in which the RO advised him of what 
evidence it would attempt to retrieve, the veteran's 
responsibilities in obtaining such evidence (e.g., adequately 
identifying such records) and what the evidence must show to 
establish entitlement.  The letter also informed the veteran 
that the RO needed medical evidence which showed the 
existence of his claimed bladder disorder and evidence or 
medical opinion showing that the claimed disorder was 
proximately due to or was the result of his service-connected 
low back condition.  See Quartuccio v. Principi, 01-997 
(U.S. Vet. App. June 19, 2002).  Additionally, through the 
issuance of the November 1999 rating decision, the March 2000 
statement of the case (SOC) and supplemental SOC dated in 
March 2002, during the pendency of this appeal, the veteran 
has been placed on notice of the laws and regulations 
pertaining to service connection.  

The duty to assist has been satisfied because the VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  His service medical 
records have been obtained.  In addition, extensive VA 
medical records have been obtained to include records from 
the Omaha and Long Beach VA medical facilities identified by 
the veteran as having treated him.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
In the January 2002 letter, the RO asked the veteran to 
submit any additional medical evidence he might have to 
support his claim.  There was no response to the letter.  
Furthermore, at the videoconference hearing the veteran 
stated that he would seek an opinion by a private physician 
to support his claim, but nothing has been submitted to 
indicate that such an opinion was rendered.  Although the 
veteran also suggested that a VA examination/opinion be 
obtained, the Board finds that a VA medical 
examination/opinion is not necessary. This matter will be 
addressed further below.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103A (West Supp. 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

It is noted that although the RO initially denied service 
connection for a bladder dysfunction as secondary to the 
service-connected disability of the lower back on the basis 
that the claim was not well grounded, it subsequently 
reviewed that claim and denied it on the merits, including on 
a direct basis. 

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits. 

The veteran sustained a low back injury in service and 
service connection was subsequently granted for a disability 
that is now characterized as residual fracture of the 
transverse process of L3-4, L4-5 disc bulge with instability 
and mild arthritis changes.  There is no medical evidence 
that his claimed urinary dysfunction had its onset during 
service or is otherwise of service origin.  In fact, it is 
clear from the evidence including the veteran's own 
statements that his current urinary problem (basically 
urinary frequency) had its onset many years after service.  
During service, following the veteran's back injury, he 
underwent an IVP which was reported to be negative, although 
there was a notation of a questionable abnormality or 
anomaly.  The etiology of the questionable finding was stated 
to be "undetermined" and it was not attributed to trauma.  
In any event, when the veteran was discharged from the 
hospital there was no diagnosis of any urinary system 
disorder.  On referral to the urology clinic a few days 
later, it was noted that the radiologist had read the IVP as 
showing displacement of the left ureter and elevation of the 
bladder, along with the spinal fractures.  However, the 
provisional referral diagnosis was hematoma secondary to 
trauma.  A hematoma is a localized collection of blood, 
usually clotted, in an organ, space or tissue due to a break 
in a blood vessel.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
588 (26th ed. 1981).  Thus, at the time of referral 
apparently it was thought that the veteran had had some 
internal bleeding due to the trauma of falling from the 
horse.  Importantly, the record from the urology clinic 
ultimately notes that the veteran's urine was clear and an 
IVP showed no significant abnormality.  Therefore, the 
service medical records show that any urinary tract injury, 
abnormality or the like was "questionable" to begin with 
and, if one did exist, it eventually resolved.  Some 
subsequent service medical record entries regarding urinary 
tract symptoms do not link them in any way to the earlier 
radiographic findings or accident and several months prior to 
discharge the veteran's urine and prostate were both found to 
be normal.  Thus, the medical evidence does not show any 
chronic urinary system disorder or residuals of injury in 
service.  

The extensive post-service medical evidence documents urinary 
complaints that began many years after service.  None of that 
evidence shows that the veteran currently has any 
genitourinary system abnormality that was mentioned on the 
first IVP in service or that links the current urinary 
problem to service in any way.  Rather, there have been 
multiple references to prostate enlargement, hypertrophy and 
the like, in relation to the veteran's post-service urinary 
complaints.  However, the service medical records reflect 
only a normal prostate and there is no medical evidence or 
opinion linking any prostate abnormality to service.  
Although in March 1998 the veteran again expressed urinary 
complaints and was afforded diagnostic studies that showed a 
low PVR and a borderline flow rate, this finding, to the 
extent that it may be abnormal or otherwise significant, has 
not in any way been linked to service or to the service-
connected back disability.  

Thus, it is concluded that there is no competent, medical 
evidence linking the veteran's post-service urinary symptoms 
with the accident in service or with the IVP findings noted 
in the service medical records, which apparently resolved in 
service.  To the extent that current urinary frequency or 
other symptoms are manifestations of a prostate disorder, 
such was not shown until long after service and has not been 
linked to service.  The veteran's own belief that his urinary 
problems are related to service, including the IVP 
interpretation, is not competent evidence as the veteran is 
not shown to be qualified to express an opinion as to the 
etiology or diagnosis of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As to whether the claimed urinary dysfunction is related to 
the service-connected back disability, the veteran testified 
at his hearing that a doctor had suggested he has a "nervous 
bladder" that "could possibly" be related to the back 
disorder and that that comment should be in his medical 
records.  However, it does not appear to be.  Nevertheless, 
the veteran indicated that he was going to obtain a medical 
opinion and some suggestions were made to him as to matters 
that could be addressed in an opinion.  However, in the four 
months since the hearing no opinion has been submitted and 
the veteran has given no further indication that he plans to 
obtain one or to submit the report of any opinion that he may 
have already obtained.  Accordingly, there is no medical 
evidence of record that links the veteran's urinary 
dysfunction to his service-connected back disability.  

The veteran appears to place considerable significance on the 
initial in-service IVP interpretation that suggested some 
genitourinary system abnormality such as a structural 
deviation.  However, this was only deemed a "questionable" 
finding of undertermined etiology.  In other words, the 
radiologist did not attribute the finding to trauma.  
Apparently another doctor thought that the IVP results 
indicated a hematoma due to trauma.  However, after the 
veteran was seen at the urology clinic it was reported that 
there was no significant abnormality shown by IVP.  Nor is 
there any post-service medical evidence in the extensive 
records suggesting that the veteran currently has an elevated 
or lowered bladder or similar structural deviation, that such 
is as likely as not due to the accident in service, and that 
it is the cause of his urinary dysfunction, which admittedly 
began many years after service.   It must be emphasized that 
the veteran's own opinions and statements as to the 
significance of any IVP interpretation or that his claimed 
urinary disorder is due to his service-connected lower back 
disability or to his in-service injury, are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Based upon the forgoing, the Board finds that it is not 
necessary to obtain a VA examination or medical opinion in 
regard to the etiology and diagnosis of the veteran's urinary 
problem for the following reasons.  The claimed urinary 
dysfunction had its onset many years after service; the 
medical evidence appears to link it to post-service prostate 
enlargement; the service medical records ultimately note that 
the veteran had no significant abnormalities on IVP; and the 
post-service medical records do not document any 
genitourinary system disorder of service origin including as 
a residual of the accident in service, and do not link 
urinary dysfunction to the service-connected back disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a urinary dysfunction including as 
secondary to a lower back disability.  38 U.S.C.A. § 5107 
(West Supp. 2002) see also Gilbert, supra.





ORDER

Entitlement to service connection for urinary dysfunction 
including as secondary to the service-connected disability of 
lower back is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

